Title: To George Washington from John Carlyle, 2 December 1756
From: Carlyle, John
To: Washington, George



Dr Sir
Alexandria Decr 2d 1756

I was favd with yours of the 30th Ulto, & Observe Your directions Abt Your orders for London & may depend they shall be Executed with the Greatest Exactness—Capt. Thompson is here & has Agreed to take half the Tobacco to Yr Namesake, he has Gott the Tobacco that is here & as fast as more Comes it shall be shipd—I am Afraid We Cannot gett You Good Crop Tobacco under 14/ ⅌ Ct but will gett You the Quantity mentiond & Such as Shall be known to be Good on the best Terms We Can.
What You Mention relating My Accompts Your not Examining them here, Need be no hinderence & Anything Wrong may be rectifyd, as to the Letter you mention it Was Wrote before I went to Williamsburg, & I then had Not seen the Govr he tells me I must keep in my own hands to pay my Self for I Shall gett

No more from the NoWard for My pay & Storage, Sr John St Clairs Account With Me is Not Above the Sum You Mention & at that time I Woud Givun Up All for the Ballance of My Account, but now I am Not Willing to doe So As My Pay as Store keeper is Near £100 More & think With justice I Shou’d make the most of them; & you must be Clear from any reflection When the Comitte Will See the Vallueation & In My Letter the Oates was Not Thought of, tho’ they Inc⟨luded⟩ Sr John St Clairs Account, & If the Officers themselves are to pay It I Must Apply to them I have receipts for every Bushell that was Deliverd, & If you Please to Lay the Account before the Comitte I must be Satisfyd with their Determination.
As to the List of Tools &c. I have made Enquire & find I Can Gett the Greatest Part here & Shall go to Annapolis for the remainder I am at a Loss as to the Quantity & Sorts of Cartridge Paper but Will Send up Sum of both sorts for the Preasent, the Season of the Year Is too far Advanced to depend on Sending to Philadelphia—the Passadge may be Nearly Stoped by the time I Can gett their & back & dare Say I Can Gett all the Most Materiall Artickles to Come up by the return of the Wagons Next Week.
I dare say you may depend on back loads for Your Wagon as the Rice, rum & wine, the Nailes You formerly Order’d, the Tools & the Cloathes dayly Expected will be many Loads for Severall Wagons.
I Can gett 400 Blanketts of the right Sort of Capt. Capethon & More ⅌haps If Necessary, but as the Country has a large Quantity Coming In & they are dayly Expected Cannot You wait Yett a little Longer.
The People In Winchester have reason to be In Fears & ⅌haps More of this Collony may have the Same reason, Occationd by that, fatall order of the G——r & C——ll, Cannot a party of Millitia In Frederick be Gott to gether In The Town ⟨till⟩ by a Proper Application to the Governor they might be releaved from other County’s Militia.
My Compts To Capt. Mercer Mr Kirkpatrick &c. & am Dr Sir Yr obliged humble Servant

John Carlyle



P.S. the Inclosed is a Copy of A Letter Mr McCarty Lodged in My hand as A Voucher for Me to Deliver him Provisions for his recruitts as I wou’d Not do it without & I Send you this Copy for Yr Satisfaction You may burn it after perussall he has only 5 Yett come In.


J.C.
